DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 38 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-6 and 15 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims present results or conditional limitations but they do not further limit the method of claimed invention.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 14, 19-21, 24-26, 31, 32, and 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nicole et al US 2019/0142038.
Regarding claims 1-6, and 15, Nicole discloses a device for altering biochrome ratio on a leaf comprising: a. a light source (10); b. means of directing the light source (in that it is moveable)(Nicole, ¶0053) to deliver an altering spectrum to a group of cells; wherein the altering spectrum alters the biochrome content of a group of cells to produce a contrasting color that creates a desired pattern on a leaf (Nicole, abstract). Nicole is capable of performing the claimed limitations of claims 2-6 and 15. 
Regarding claim 7, Nicole further discloses the altering spectrum contains at least 25% of photons in the region between 400-480nm (Nicole, ¶0048-49).
Regarding claim 8, Nicole further discloses the light source is in direct contact with the leaf (Nicole, Figure 3).
Regarding claim 9, Nicole further discloses the light source forms a defined pattern and emits altering spectrum light only from the defined pattern (11a, 11b, 11)(in that light source is emitted in a pattern).
Regarding claim 10, Nicole further discloses the light source forms a defined pattern and emits altering spectrum light from everywhere except the defined pattern (11, 11a, 11b)(in that light is emitted from the light source in a defined pattern).
Regarding claim 11, Nicole further discloses the light being an LED (Nicole, ¶0069).
Regarding claim 14, Nicole further discloses a backplate (170), and wherein the leaf is held in place by the backplate.
Regarding claim 19, Nicole further discloses a second light source, and wherein the second light source emits a main growth spectrum (Nicole, ¶0083, 0048, 0049).
Regarding claim 20, Nicole further discloses further comprising a mask (160), and wherein the mask is positioned between the light source and the leaf, and wherein the mask blocks a portion of the light directed toward the leaf (Nicole, Figure 2A).
Regarding claim 21, Nicole further discloses a panel (160) that separates the light source from the leaf.
Regarding claims 24 and 25, Nicole further discloses a filter panel (160) positioned between the light source and the leaf. Nicole is capable of performing the functional limitations of claim 25. 
Regarding claim 26, Nicole further discloses the filter panel includes a pattern (Nicole, Figure 2B).
Regarding claim 31, Nicole further discloses the light source is a laser (Nicole, ¶0053).
Regarding claim 32, Nicole further discloses the laser is directed to trace at least one pattern on a leaf (Nicole, ¶0053).
Regarding claim 37, Nicole discloses a device for altering biochrome in plant leaves, comprising: a. a first light source (10) that emits a main growth spectrum; b. a second light source (Nicole, ¶0083, 0048, 0049) that emits an altering spectrum; and c. means of directing the first and second light source to a group of cells (in that the light source is moveable)(Nicole, ¶0053); wherein the altering spectrum alters the biochrome content of a group of cells to create a desired pattern on a leaf.

Allowable Subject Matter
Claims 12, 13, 16-18, 22, 23, 27-30, and 33-37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642